In re Mabel Solomon Broussard, applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit. Parish of St. Martin. No. 30061.
Writ denied. On the facts found by the court of appeal, we cannot say the result is incorrect. However, our denial is expressly without prejudice to any rights Mabel Solomon Broussard and Andrew Broussard may have to the property they acquired by deed, they not having been joined in the partition suit on the basis of their capacity as purchasers and they not having been named as defendants. La.C.C. Art. 2286.
SUMMERS, C. J. would deny the writ without qualification.